Exhibit 99.1 Condensed Consolidated Financial Statements Student Transportation Inc. For the three months ended September 30, 2012 Student Transportation Inc. Unaudited Condensed Consolidated Financial Statements September 30, 2012 Contents Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Loss 3 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Student Transportation Inc. Unaudited Condensed Consolidated Balance Sheets (000’s of U.S. dollars) As at As at September 30, 2012 June 30, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $127 and $145 at September 30 and June 30, 2012, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Long-term debt Asset retirement obligation Future income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 1 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Operations (000’s of U.S. dollars – except share and per share amounts) Three month ended Three month ended September 30, 2012 September 30, 2011 Revenues $ $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses - 37 Depreciation and depletion expense Amortization expense Total operating expenses Loss from operations ) ) Interest expense Foreign currency loss (gain) 64 ) Unrealized (gain) loss on foreign currency exchange contracts ) Unrealized re-measurement (gain) loss on 6.25% Convertible Debentures ) Non-cash loss (gain) on 6.25% Convertible Debentures conversion feature ) Other income, net ) ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted Basic and diluted net loss per common share $ ) $ ) Dividends declared per common share (Cdn$) $ $ See accompanying notes. 2 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Comprehensive Loss (000’s of U.S. Dollars) Three months ended Three months ended September 30, 2012 September 30, 2011 Net loss: $ ) $ ) Other comprehensive (loss) income: Unrealized (loss) gain on currency translation adjustments ) Other comprehensive (loss) income : ) Comprehensive loss $ ) $ ) See accompanying notes. 3 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Shareholders’ Equity (000’s of U.S. Dollars) Share Capital Shares Amount Accumulated Other Comprehensive Loss Accumulated Deficit Shareholders' Equity Balance at June 30, 2011 $ $ )
